DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is issued in response to application, 16/569,142, filed on 9/12/2019.
Claim(s) 1-8 is/are pending.

Priority
Acknowledgement is made of applicant’s claim for domestic priority to non-provisional application, 14/480,901, issued as U.S. 10,453,071, which claims domestic priority to provisional application, 61/875474, filed on 9/9/2013.

Information Disclosure Statement
The information disclosure statement(s) (IDS), submitted on 2/14/2020 (2) and 11/23/2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: at lines 5-6, “and data related to the electronic files” should be corrected to, “and related data to the computer readable electronic files”;
in line 8, “the electronic files and related data” should be corrected to, “the computer readable electronic files and the related data”; and
in line 14, “and filing application” should be corrected to, “and filtering application”.  Appropriate correction is required.
Claim(s) 2 is/are objected to because of the following informalities: at line 4, “or data” should be corrected to, “or the related data”;
in line 6, “the modified files or data” should be corrected to, “the modified useable electronic files or the related data”; and
in line 8, “the mapped modified files or data” should be corrected to, “the mapped modified useable electronic files or the related data”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities: at lines 5-6, “and data relating to the electronic files” should be corrected to, “and related data to the computer readable electronic files”; and
in line 8, “the electronic files and related data” should be corrected to, “the computer readable electronic files and the related data”; and
in line 14, “and filing application” should be corrected to, “and filtering application”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities: at line 4, “or data” should be corrected to, “or the related data”;
in line 6, “modified files or data” should be corrected to, “modified useable electronic files or the related data”; and
in line 8, “the modified files or data” should be corrected to, “the mapped modified useable electronic files or the related data”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities: at line 10, “the related data;” should be corrected to, “the data related;”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities: at line 10, “the related data;” should be corrected to, “the data related;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al., US 2013/0212118 A1 (hereinafter “King”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1 and 4
King discloses a method of performing reporting and filtering with regard to computer readable electronic files potentially responsive to an investigation in a computer system including at least one processor (King, [0011], see processor) and at least one electronic storage device coupled to the at least one processor (King, [0011], see memory) comprising:
the at least one processor receiving the computer readable electronic files and data related to the electronic files (King, [0032], see documents are added [i.e., where adding the documents requires the documents being received] to a case database that is linked to a document history system; and King, [0031], see providing historical and custodial information and each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information [i.e., where this is being interpreted to be the “data related to the electronic files”]) from a third-party e-discovery processing application being executed by the computer system (King, [0028], see discovery; and King, [0042] and [0047], see documents are produced);
the at least one processor mapping the electronic files and related data into electronic files and related data useable by a reporting and filtering application being executed on the computer system (King, [0031], see providing historical and custodial information and each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information; King, [0032], see documents are added to a case database that is linked to a document history system; and King, [0042], see history document database can be filtered/queried);
the at least one processor storing the useable electronic files in the at least one storage device (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling); and
the at least one processor accessing the useable electronic files in the at least one electronic storage device for use by the reporting and filing application (King, [0046], see the document history database can be queried to batch review documents. Documents can be batched for review by document history filtered criteria, for example, all documents marked privileged in any prior case. The batch review can be performed by looking up previous tags assigned to the documents as well as information within the document history database 216. Documents can be tagged in real-time with a history update as will be shown in FIG. 7. FIG. 8 will show advance querying of a document's history and custodial history for litigation by case type. History can also be kept track of by case type, which is assigned and configured when the cases are created. During case review, cases linked to the document history database 216 can query the history for documents and display how it was used in any, some or all of the cases that the document can have existed within; and King, [0047], see the history during document navigation can be displayed and used for production and redaction conflict identification as will be shown in FIG. 9. Statistical quality control or final conflict check can be performed to identify documents within one case or the current case that can have conflicting use in prior cases).
Claim(s) 4 recite(s) similar limitations to claim 1 and is/are rejected under the same rationale.
With respect to claim 4, King discloses a computer system for performing reporting and filtering with regard to computer readable electronic files potentially responsive to an investigation, comprising:
at least one processor (King, [0011], see processor); and
at least one electronic storage device coupled to the at least one processor (King, [0011], see memory).

Claims 2 and 5
With respect to claims 2 and 5, King discloses further comprising:
the at least one processor modifying the usable electronic files or related data using the reporting and filtering application (King, [0031], see providing historical and custodial information and each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information; King, [0032], see documents are added to a case database that is linked to a document history system; and King, [0042], see adding tags and the history document database can be filtered/queried);
the at least one processor storing the modified files or data in the at least one electronic storage device (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling);
the at least one processor mapping the modified files or data into electronic files or data usable by the third-party e-discovery application (King, [0031], see providing historical and custodial information and each document can be associated with two major components: 1) the document itself, and 2) historical and custodial information; King, [0032], see documents are added to a case database that is linked to a document history system; and King, [0042], see adding tags and the history document database can be filtered/queried); and
the at least one processor storing the mapped modified files or data in the at least one storage device (King, [0032], see a hash from a document can be checked against a history database. If the hash exists, the history database for that document can be updated with this case identification. When the document does not exist in the history database, it can be added and updated. If no hash exists, a hash can be created from the full text of the document, which can be performed by distributed agent software, where the hashing is being interpreted as the culling).

Claims 3 and 6
With respect to claims 3 and 6, King discloses wherein the investigation includes a discovery request (King, [0028], see discovery; and King, [0052], see request for documents).

Claims 7 and 8
With respect to claims 7 and 8, King discloses wherein:
the reporting and filtering application causes the at least one processor to identify a location of the potentially responsive electronic files in the third-party e-discovery processing application data (King, [0010], see searching for a document, including where it is located, in the historical database);
the reporting and filtering application causes the at least one processor to query the third-party e-discovery processing application for data related to electronic files associated with the third-party e-discovery processing application (King, [0010], see searching for a document, including where it is located, in the historical database);
the reporting and filtering application causes the at least one processor to determine whether to map electronic files from the third-party e-discovery processing application to the reporting and filtering application based on a status of the electronic file in the related data (King, [0045], see as documents are imported or ingested, which is being interpreted as the mapping [i.e., this file goes here and is associated with x, y, z, etc., the document history database 216 can be updated to reflect the status); and
when the status indicates the electronic file is considered at least potentially responsive, the at least one processor preforming the mapping (King, [0045], see status; and King, [0053], see finding relevant documents).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Couturier et al., 8,406,141, for network search methods;
– Srihari et al., 2011/0137636, for context aware back-transliteration and translation of names and common phrases using web resources;
– Mayer et al., 2011/0131225, for automated straight-through processing in an electronic discovery system;
– Richards et al., 2010/0250538, for electronic discovery system;
– Mayer et al., 2010/0250488, for labeling electronic data in an electronic discovery enterprise system;
– Andersen et al., 2010/0250498, for active email collector;
– Jenkins et al., 2009/0249446, for managing enterprise content;
– Pandey et al., 2008/0098236, for data encryption;
– Lim, 2007/0157288, for deploying policies and allowing off-line policy evaluations;
– Flory, 2007/0150299, for the management of the electronic files;
– Dewitt et al., 5,732,265, for storage optimizing encoder;
– Deppe et al., 2020/0005323, for interactive case management platform;
– Gabriel et al., 10,453,071, for interactive case management system;
– Messing et al., 2012/0192286, for privileged document identification and classification system; and
– McNamar, 2009/0030754, for utilizing XBRL to identify, capture, array, manage, transmit and display documents and data in litigation preparation, trial and regulatory filings and regulatory compliance.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: May 10, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152